     Case 4:21-cv-01641 Document 5 Filed on 05/19/21 in TXSD Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

QUINTIN PHILLIPPE JONES,                )
    Plaintiff,                          )
                                        )
                                          Civil No. _____________
v.                                      )
                                        ) EXECUTION SCHEDULED
DAVID GUTIERREZ, Chair,                 ) FOR MAY 19, 2021
Texas Board of Pardons and Paroles      )
                                        )
D’WAYNE JERNIGAN, Member,               )
Texas Board of Pardons and Paroles      )
                                        )
CARMELLA JONES, Member,                 )
Texas Board of Pardons and Paroles      )
                                        )
JAMES LAFAVERS, Member,                 )
Texas Board of Pardons and Paroles      )
                                        )
BRIAN LONG, Member,                     )
Texas Board of Pardons and Paroles      )
                                        )
ED ROBERTSON, Member,                   )
Texas Board of Pardons and Paroles      )
                                        )
LINDA MOLINA, Member,                   )
Texas Board of Pardons and Paroles      )
     Defendants.                        )


          PLAINTIFF QUINTIN PHILLIPPE JONES’S
      MOTION FOR RESOLUTION OF MOTION FOR STAY OF
            EXECUTION ON AN EXPEDITED BASIS

               Mr. Jones is scheduled to be executed on
               Wednesday, May 19, 2021 after 6:00 p.m.
     Case 4:21-cv-01641 Document 5 Filed on 05/19/21 in TXSD Page 2 of 3




     1.    Mr. Jones is scheduled to be executed after 6:00 p.m. on

Wednesday, May 19, 2021. Absent judicial intervention, the State of Texas

plans to execute Mr. Jones in a manner that violates his rights under the

Fourteenth Amendment’s Due Process and Equal Protection Clauses, and the

Eighth Amendment.

     2.    Mr. Jones filed his Complaint as soon as possible – hours after the

Board issued its decision on May 18, 2021. Given Mr. Jones’s imminent

execution date, he respectfully moves this Court to take up his motion for a

temporary stay of execution on an expedited basis.

                                   Respectfully submitted,

                                   Michael Mowla
                                   P.O. Box 868
                                   Cedar Hill, TX 75106
                                   Phone: 972-795-2401
                                   Fax: 972-692-6636
                                   michael@mowlalaw.com
                                   Texas Bar No. 24048680
                                   Counsel for Jones and
                                   Attorney-in-Charge

                                   /s/ Michael Mowla
                                   Michael Mowla




                                     1
     Case 4:21-cv-01641 Document 5 Filed on 05/19/21 in TXSD Page 3 of 3




                           Certificate of Service

      I certify that on May 19, 2021, a copy of this document was served via

email on the following counsel:

Bettie Wells, General Counsel
Texas Board of Pardons and Paroles
209 West 14th Street, Suite 500
Austin, Texas 78701
Phone: (512) 406-5353
Bettie.Wells@tdcj.texas.gov

                                   /s/ Michael Mowla
                                   Michael Mowla




                                     2
